Case 1:09-cr-00466-BMC-RLM Document 634-2 Filed 07/05/19 Page 1 of 7 PageID #: 11725




                              Exhibit B
Case 1:09-cr-00466-BMC-RLM Document 634-2 Filed 07/05/19 Page 2 of 7 PageID #: 11726



              TRIBUNAL FEDERAL DE DISTRITO DE LOS ESTADOS UNIDOS
                         DISTRITO ESTE DE NUEVA YORK


  ESTADOS UNIDOS DE AMERICA                              )   CASO NUMERO 09-CR-466 (S-4)
                                  )
                        v.        ) DECLARACION JURADA DE
                                  ) APOYO DE PEDIDO DE
  JOAQUIN ARCIDVALDO GUZMAN LOERA ) EXTRADICION DE ACUERDO
                                  ) CON 28 U.S.C. § 1746
      Acusado


         Yo, Jose Yusti Llano, tambien conocido como ''Nico" hago la siguiente declaraci6n

  jurada bajo pena de perjurio.

         1.      Actualmente reside en los Estados Unidos.

         2.      Desde 2002 hasta mi arresto en abril de 2010, fui el administrador jefe de finanzas

  para la organizaci6n narcotraficante de Don Lucho encabezada por Luis Caicedo Velandia,

  tambien conocido como "Don Lucho" (de aqui en adelante "Don Lucho"). Empece a trabajar

  para Don Lucho administrando las cuentas financieras de sus negocios legitimos. Sin embargo,

  despues Don Lucho me asign6 para llevar las cuentas de su negocio ilegal de narc6ticos. Esto

  incluia mantener varies libros de registro que detallaban los cargamentos de drogas, y el recibo

  de pagos por las drogas de varias organizaciones narcotraficantes, incluyendo el Cartel de

  Sinaloa (de aqui en adelante "El Cartel") basado en Mexico. Mis responsabilidades incluian

  desembolsar los fondos para todos los gastos asociados con la operaci6n de la organizaci6n de

  Don Lucho, incluyendo el costo de la producci6n de la cocaina y el transporte.

         3.       En aproximadamente 2008, me converti en el responsable de las operaciones

  diarias de la organizaci6n de Don· Lucho despues de que Don Lucho huy6 a Argentina. Yo

  recibia instrucciones escritas de Don Lucho a diario para la operaci6n de la organizaci6n hasta

  mi arresto en abril de 2010. Tengo conocimiento de que durante este tiempo, Don Lucho proveia
Case 1:09-cr-00466-BMC-RLM Document 634-2 Filed 07/05/19 Page 3 of 7 PageID #: 11727



  cientos de miles de kilogramos de cocaina a los miembros del Cartel, incluyendo a "Mayo," y

  JOAQUIN GUZMAN LOERA, tambien conocido como "Chapa Guzman". Yo entendia que

  estos cargamentos de drogas iban destinados para su distribuci6n final a los Estados Unidos.

         4.      Ademas de enviar cocaina a Mexico, la organizaci6n de Don Lucho lav6 millones

  de d6lares de ganancias ilicitas de narc6ticos. Por ejemplo, una vez que los miembros del Cartel

  recibian los pagos de sus clientes en d6lares de los Estados Unidos, el Cartel le pagaria a Don

  Lucho por los cargamentos de cocaina. La organizaci6n de Don Lucho entonces arreglaba el

  transporte del dinero desde Mexico a Colombia utilizando contenedores de lo que parecian ser

  empresas legitimas, almacenados en una bodega en la Ciudad de Mexico. Cuando un cargamento

  en contendor estaba listo para salir de Mexico a Colombia, los trabajadores empacaban las

  ganancias de los narc6ticos dentro de los contenedores con mercancia legitima. En cada

  contenedor cabian aproximadamente $5 millones.

         5.      Como parte de mis responsabilidades, yo anotaba los cargamentos de cocaina

  enviados al Cartel de Sinaloa en varios libros de registro. Los cargamentos enviados

  directamente al Mayo figuraban en clave. Por ejemplo, al revisar las libros de registro desde

  2003 hasta 2007, hubo cerca de 50 cargamentos enviados directamente al Mayo con varios

  nombres en clave, tales coma "Pablo", "Armando" o "Sancho Publicidad". Las anotaciones de

  estos cargamentos tambien quedaron registrados en mis libros de registro del negocio, que

  enumeran la cantidad de la cocaina entregada y la fecha. Basado en mi examen de los registros,

  las cargamentos siguientes fueron entregados a asociados del Mayo y al Cartel de Sinaloa:



  11/11/07     I 2,132   kg cocaina

   4/15/07    14,336 kg cocaina
Case 1:09-cr-00466-BMC-RLM Document 634-2 Filed 07/05/19 Page 4 of 7 PageID #: 11728



   1/15/07      1,870 kg cocaina

   11/12 /0 6   3 , 000 kg cocaina

   11/12/06     1 , 420 kg cocaina

   11/10/06     2 ,1 00 kg cocaina

   9/23/06      6 , 000 kg cocaina

   9/19/06      3 , 000 kg cocaina

   8/28/06      4 , 140 kg cocain,a

   7/8/06       2 ,4 63 kg cocaina

   5/21/06      1 ,4 65 kg cocaina

   5/7/06       2 , 800 kg cocaina
                               .,
   4 / 9/06     3 , 048 kg cocaina

   4/4/06       2 ,1 00 kg cocaina

   4/4/06       818 kg cocaina

   2/7/06       2 , 800 kg cocaina

   1/13/06      4 ,4 67 kg cocaina

   1/11/06      1,567 kg cocaina

   11/30/05     811 kg cocaina

   8/26/05      2 ,0 00 kg cocaina

   8/23/05      2 , 040 kg cocaina

   7/28/05      1,902 kg cocaina

   7/27/05      1,300 kg cocaina

   7/23/05      3 , 971 kg cocaina

   7 /11/05     1,700 kg cocaina

   7/9/05       1,100 kg cocaina

   7/8/05       3 , 120 kg cocaina

   7/6/05       4 , 000 kg cocaina
Case 1:09-cr-00466-BMC-RLM Document 634-2 Filed 07/05/19 Page 5 of 7 PageID #: 11729



   6/10/05    1,500 kg cocaina

   6/2/05     1,811 kg cocaina

   5/24/05    2,500 kg cocaina

   4/4/05     4,127 kg cocaina

   3/16/05    2,000 kg cocaina

   3/11/05    3,980 kg cocaina

   2/12/05    2,000 kg cocaina

   12/22/04   1,850 kg cocaina

   12/20/04   1,589 kg cocaina

   11/11/04   1,850 kg cocaina

   9/13/04    1,830 kg cocaina

   7/29/04    1,880 kg cocaina

   12/7 /03   1,800 kg cocaina

   10/4/03    234 kg cocaina

   8/13/03    265 kg cocaina

   7/26/03    700 kg cocaina

   6/26/03    300 kg cocaina

   6/19/03    288 kg cocaina

   6/10/03    300 kg cocaina

   5/31/03    300 kg cocaina

   5/31/03    1,817 kg cocaina

   5/14/03    1,000 kg cocaina

   4/21/03    415 kg cocaina

   4/7/03     460 kg cocaina

   1/15/03    1,500 kg cocaina
Case 1:09-cr-00466-BMC-RLM Document 634-2 Filed 07/05/19 Page 6 of 7 PageID #: 11730



            6.      Como resultado de estos cargamentos, la organizaci6n de Don Lucho recibi6

   aproximadamente $184.025.570 en pagos del Cartel.

            7.      La organiiaci6n de Don Lucho tambien contrat6 con Juan Fernando Alvarez

   Meyendorff, tambien conocido como Mechas (de aqui en adelante, "Alvarez"), que era el lider

   de la Organizaci6n Alvarez, otra organizaci6n narcotraficante en Colombia que suministraba

   servicios de transporte a la organizaci6n de Don Lucho. Como el contador de Don Lucho, me he

   reunido con Alvarez en numerosas ocasiones. En 2008, la Organizaci6n de Alvarez entreg6

   numerosos cargamentos de cocaina al Cartel de parte de la organizaci6n de Don Lucho. Estos

   cargamentos aparecen en mis libros de registro con los nombres en clave "Bodega de Mechas",

   "Transporte Republicano", y "El Papa de Chepe". Especificamente hubo tres cargamentos con

  · un total de aproximadamente 12.500 kilogramos de cocaina enviados en embarcaciones semi-

   sumergibles entregados por la Organizaci6n de Alvarez al Mayo, de parte de Don Lucho, segun

   quedan enumerados aquf abajo:

   1 2 / 29 /0 8   5,0 0 0 kg coca ina

   7 /1 5 /08      3 , 900 kg cocaina

   5 /10/08        3 , 600 kg cocaina




           8.       En abril, 2010, como parte de mi cooperaci6n con las autoridades de orden

   publico norteamericanas, di la orden para que un cargamento de 2.000 a 3.000 kilogramos de

   cocaina fuese entregado al Mayo en una embarcaci6n semi-sumergible. Este submarino fue

   incautado afuera de la costa del Pacifico de Colombia por las autoridades de orden publico



           Declaro bajo pena de perjurio que lo antedicho es veraz y correcto.
Case 1:09-cr-00466-BMC-RLM Document 634-2 Filed 07/05/19 Page 7 of 7 PageID #: 11731
